UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7213



LINDA ANN TYLER,

                                            Plaintiff - Appellant,

          versus


GLORIA JEAN RACKLEY; E. RICHARD BAZZLE, Warden
of Leath Correctional Institution; CHARLES
KEARNEY, JR., Captain; DIANE HAMRICK, Lieuten-
ant; MELISSA WHITT; BERNICE WIGGLETON, Major;
BARBARA L. PARTILEDGE, Officer; R. IRBY, Men-
tal Health Counselor; DIANE LITWER, Grievance
Coordinator; RANCE COBB, Principal; BETTY
FLEMING, Sergeant; V. C. HILL, Lieutenant;
BARBARA SHUMATE, of Operations at Leath Cor-
rectional Institution; T. J. PHILSON, Captain;
SHERRI CHANDLER, Administrative Assistant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-99-2845-4-22BF)


Submitted:   February 22, 2001         Decided:     February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Linda Ann Tyler, Appellant Pro Se.     Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Linda Ann Tyler appeals from the district court’s order de-

nying her motion to transfer her case to another judge.   We dismiss

the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We deny all of Tyler’s

outstanding motions, including her motions for reconsideration of

this court’s prior orders in her case.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED




                                 2